Citation Nr: 0719237	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had active service that extended from September 
1952 to May 1967.  He died in May 2002, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the RO.  

The appellant testified at a hearing held at the RO before 
the Undersigned Veterans Law Judge in April 2004.  

The Board previously remanded this case for additional 
development in September 2004 and June 2006.  

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).  



FINDINGS OF FACT

1.  The death certificate lists arteriosclerotic heart 
disease as the immediate cause of death, with chronic renal 
failure and hypertension listed as underlying causes of the 
veteran's death and polycystic kidney disease listed as 
another significant condition contributing to death but not 
resulting in the underlying cause.  

2.  The veteran is shown to have been treated for episodes of 
back pain, elevated blood pressure and urinary symptoms with 
periodic laboratory testing showing the presence of red and 
white blood cells and albumin in his urine during his 
extensive period of active service.  

3.  The veteran is shown to have had progressive polycystic 
kidney disease that as likely as not had its clinical onset 
during the middle period of his adulthood as manifested by 
symptoms exhibited while he served on active duty in the 
early 1960's.  

4.  The polycystic kidney disease in this case can be found 
based on sound medical principles to have been etiologically 
linked to veteran's development of chronic renal failure and 
hypertension that have been identified as having proximately 
caused his demise in May 2002.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
polycystic kidney disease was incurred in his extensive 
period of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2006).  

2.  The service incurred polycystic kidney disease with 
secondary chronic renal failure and hypertension either 
caused or contributed materially or substantially in 
producing the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, all available records of medical treatment of 
the veteran have been obtained, and the claims file has been 
reviewed by a pair of medical specialists for the purposes of 
an etiology opinion.  

The Board is also satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate her claim 
was met in letters issued in November 2004 and June 2006.  

By these letters, the appellant was also notified of exactly 
which portion of that evidence was to be provided by her and 
which portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption).

In these letters, the appellant was also advised to submit 
additional evidence in support of her claim, and the Board 
finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, this claim has since been 
readjudicated, most recently in a September 2006 Supplemental 
Statement of the Case.  Accordingly, there remain no 
procedural concerns in view of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
such notification was provided in the aforementioned June 
2006 VCAA letter.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including cardiovascular and renal diseases, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In this case, the veteran's death certificate lists 
arteriosclerotic heart disease as the immediate cause of 
death, with chronic renal failure and hypertension listed as 
underlying causes and polycystic kidney disease listed as 
another significant condition contributing to death but not 
resulting in the underlying cause.  

At the time of his death, the veteran had been service 
connection for lumbosacral strain with arthritis, a herniated 
disc, and spinal stenosis (60 percent disabling); bilateral 
plantar calluses with claw toes and pes planus (50 percent 
disabling); and hemorrhoids (noncompensably disabling).  He 
had also been assigned a total compensation rating based on 
individual employability, effective on December 5, 2000.  

A careful review of the claims file shows that the veteran 
did exhibit certain cardiovascular-related and urinary 
manifestations during his period of active service.  

In November 1959, during service, a urinalysis showed 
findings of +2 albumin and the presence of white blood cells.  

In October 1960, another test showed findings of a trace of 
albumin and the presence of red and white blood cells in the 
urine.   

In March 1961, during service, the veteran was noted to have 
kidney trouble, with problems with frequency.  He underwent 
laboratory testing to rule out nephritis.  The results of 
this testing were reported to show a few cellular elements in 
his urine, noted to probably not be significant.  An 
excretory urogram was noted to be normal.  

The other testing reports dated in March 1961 showed the 
presence of red and white blood cells in the urine.  

A May 1961 service medical history report also contains a 
notation of a kidney infection two months earlier that had 
been treated.  

In February 1963, during service, a urinalysis showed the 
presence of red and white blood cells.  

A March 1965 medical history report indicates that the 
veteran had also been treated for a kidney infection in 1964.  

An undated medical report, apparently from 1965, indicates 
that the veteran had complaints of chest pain with radiation 
and that a notation of rule out myocardial infarction was 
made.  In April 1965, during service, the veteran's blood 
pressure was noted to be slightly elevated.  

In March 1966, during service, a urinalysis showed findings 
of +1 albumin and the presence of red and white blood cells.   

At the time of the veteran's service separation examination 
in 1967, a history of painful urination - infection in 1959, 
no sequelae was reported.  

The submitted medical records dated following the veteran's 
separation from service include the report of an abdominal CT 
scan from November 1986 that showed a solid lesion extending 
from the posterior aspect of the left kidney.  

In July 1989, a private consultation revealed elevated blood 
pressure of 172/100, and a diagnosis of hypertension was 
rendered.  

A private examination from October 1994 revealed renal 
impairment with elevated serum creatinine.  

An ultrasound of the pelvis from August 1997 revealed 
numerous cystic structures involving both kidneys, though 
with no demonstration of lithiasis or hydronephrosis.  

A private medical statement dated in December 1997 reflects 
that the veteran had a long standing history of hypertension, 
gout and decreased renal function probably secondary to 
polycystic kidney disease.  

During a VA examination in March 2001, the veteran reported 
having taken medication for hypertension since 1990 after it 
was discovered on medical examination.  

Based on the examination, the diagnoses included those of 
chronic renal failure secondary to polycystic kidney disease 
and arteriosclerotic heart disease, associated with 
hypertensive cardiovascular disease with recurrent angina, a 
mildly enlarged left atrium, moderate mitral regurgitation, 
and recurrent episodes of congestive heart failure.  

In a statement received from veteran received shortly before 
his death, he reported that he had been informed of having 
elevated creatinine levels when tested at the time of his 
separation from service and in connection with beginning 
private employment shortly thereafter.  

The veteran died while hospitalized at Del Sol Medical Center 
in El Paso, Texas in May 2002, and VA has obtained records 
from that facility dating from April and May of 2002.  While 
these records confirm treatment for the disorders listed on 
the veteran's death certificate, they contain no information 
regarding the etiology of those disorders.  

Following a Board request, a VHA medical opinion was obtained 
in April 2007.  In the requested medical opinion, the 
reviewers noted that, while the veteran had been treated for 
chest pain and a urinary tract infection during service, 
there was no evidence of arteriosclerotic heart disease or 
hypertension diagnosed during service.  

It was noted that, following service, the veteran had been on 
medication for hypertension since 1990 and that the first 
noted impairment of renal function was in 1996.  In view of 
this, the reviewers determined that it was "not likely" 
that the causes of the veteran's death, namely 
arteriosclerotic heart disease, hypertension and polycystic 
kidney disease, were related to his period of service.  

The Board has reviewed the evidence of record and is aware 
that, based on the fact the veteran was not diagnosed with a 
cardiovascular or renal disorder in service or for many years 
thereafter, the recently obtained medical opinion found that 
it was "not likely" that these conditions were related to 
service.  

However, on careful review, there are certain statements 
received from the veteran before his death that were not 
addressed by the VA medical reviewer, but do provide credible 
information, in the Board's opinion, that, when considered 
with other documented events in service, tends to bring the 
evidentiary record into relative balance or a state of 
equipoise as to the key medical question in this case.  

The veteran, the Board's finds, had reliably reported having 
been told that he had elevated creatinine levels in and 
shortly after service.  While such finding is not documented 
in the service medical record or by any submitted postservice 
evidence, the appellant and the veteran's son testified at 
the recent hearing that, because her husband had worked and 
received his medical care out of the country at a remote site 
immediately after retiring from and for some after service, 
obtaining any treatment records for this time would be 
difficult.  

Significantly, the laboratory testing in February 1965 and 
the medical history recorded at retirement, tend to support 
the assertions by the veteran that he had exhibited actual 
findings of renal disease during service.  The polycystic 
kidney disease was not diagnosed in or immediately after 
service, but it is medically sound to find in this case that 
such an inherited disorder typically would have had its 
clinical onset during the early or middle part of the 
veteran's adult life.  

It also would not be unlikely from a medical standpoint that 
such a condition progressed in an undocumented fashion over 
the years until the veteran developed chronic renal failure.  
Clearly, hypertension would develop in secondary fashion due 
to impaired kidney function.  

Considering the veteran's previous statements in light of 
other laboratory findings in service, the evidentiary record 
serves to establish that the polycystic kidney disease as 
likely as not was clinically present during the latter part 
of his period of service, as reflected by the veteran having 
experienced back pain, elevated blood pressure and urinary 
tract abnormality with elevated laboratory values.  

Moreover, the competent evidence establishes clearly that the 
progressive polycystic kidney disease, as would be expected, 
led to end-stage renal disease requiring dialysis and likely 
cardiovascular complications that inevitably caused the 
veteran's demise in May 2002.  

Finally, the appellant and her son have testified during the 
April 2004 hearing that the medical problems resulting in 
death dated back to service.  In this case, the Board finds 
the testimony to be informative and supported by competent 
evidence in the record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Accordingly, by extending the benefit of the doubt to the 
appellant in this matter, service connection for the cause of 
the veteran's death is warranted.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, for the 
reasons discussed hereinabove, may be favorably applied in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


